Case: 21-20107     Document: 00516153031          Page: 1    Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 4, 2022
                                   No. 21-20107
                                                                  Lyle W. Cayce
                                                                       Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Molika Akwo Nweme,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CR-497


   Before Owen, Chief Judge, and Clement and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Molika Nweme appeals the denial of his motion for compassionate
   release under the First Step Act. See 18 U.S.C. § 3582(c)(1)(A)(i). The
   district court denied Nweme’s motion without the benefit of intervening
   Fifth Circuit authority. We therefore VACATE the district court’s order


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20107     Document: 00516153031          Page: 2   Date Filed: 01/04/2022




                                   No. 21-20107


   and REMAND for further consideration in light of United States v. Shkambi,
   993 F.3d 388 (5th Cir. 2021).




                                        2